Citation Nr: 0112795	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The appellant had active military service from July 1969 to 
July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), which denied a rating in excess of 50 percent for 
schizophrenic reaction.   

The appellant's representative, in an August 2000 statement, 
has raised the issue of entitlement to a total rating based 
on individual unemployability.  Since this matter has not 
been developed or certified for appeal, and inasmuch as it is 
not inextricably intertwined with the issue now before the 
Board on appeal, it is referred to the RO for initial 
consideration.

REMAND

Additional development is needed prior to appellate 
disposition of this case.

In his March 1999 claim for increased rating, the veteran 
wrote that he had obtained all of his treatment for his 
service-connected psychosis at the VA Medical Center (VAMC) 
in Shreveport, Louisiana.  In a May 1999 VA examination 
report, a VA physician indicated that the veteran was last 
seen at the Shreveport VAMC Mental Health Clinic on August 
17, 1998 (within a year of the veteran's claim for increased 
rating).  The claims file contains records of an August 1999 
psychiatric hospitalization at the Houston VAMC, but does not 
contain any recent treatment records from the Shreveport 
VAMC, nor does it appear that the RO has requested said 
records.  These records should be obtained on remand, as well 
as any records of further treatment at the Houston VAMC. See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

As the case must be remanded to obtain treatment records, the 
veteran should also be re-examined by VA.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  As part of the 
examination, the VA physician should attempt to distinguish 
between symptomatology resulting from the veteran's 
service-connected schizophrenic reaction and any residuals 
thereof, and the other disorders shown by the medical 
evidence (such as the alcohol dependence, substance-induced 
mood disorder, and substance-induced psychosis noted during 
the veteran's August 1999 hospitalization).  

Furthermore, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It cannot be said at 
this point that there is no possible additional notification 
or development action that is required under the Veterans 
Claims Assistance Act of 2000 since the veteran has 
apparently received VA treatment at the Shreveport VAMC since 
1998, the records of which have not been obtained.  It would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is also required.  


Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA) is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's VA medical 
records (i.e., from the VAMCs in 
Shreveport and Houston) dated from March 
1998 to the present and asking him to 
submit a detailed statement of all private 
treatment he has received for psychiatric 
symptoms beginning in 1998. 

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a comprehensive VA examination 
to ascertain the current severity of his 
service-connected psychiatric condition.  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are 
to be performed.

In requesting that the examination 
be scheduled, the RO should assure 
that the VAMC has the appellant's 
current address of record.  The VAMC 
making arrangement for the 
examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the 
date notice was sent, and the 
address to which notice was sent.  
Such documentation is to be placed 
in the claims folder.

The examiner must conduct a detailed 
mental status examination.  The 
examiner must also discuss the 
effect, if any, of the veteran's 
schizophrenic reaction on his social 
and industrial adaptability.  In so 
doing, the examiner is asked to 
address his or her findings in the 
context of the veteran's work 
history.  The examiner should assign 
a Global Assessment of Functioning 
(GAF) score for the veteran's 
service-connected schizophrenic 
reaction consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition 
(DSM-IV) and provide a definition of 
the score assigned. 

The examiner should distinguish to 
the extent possible between 
symptomatology resulting from the 
veteran's service-connected 
schizophrenic reaction and any 
residuals thereof, and the other 
disorders shown by the medical 
evidence (e.g., alcohol dependence, 
substance-induced mood disorder, 
substance-induced psychosis, etc.).  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the several 
disorders, the examiner should state 
this in the examination report.  

Any indications that the veteran's 
complaints or symptomatology are not 
in accord with findings on 
examination should be directly 
addressed and discussed in the 
examination report.

The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.  If further 
testing or examination by a 
specialist is determined to be 
warranted in order to evaluate the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of 
symptomatology or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  If 
the veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional medical evidence and 
fulfill due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


